         Case 4:20-cv-01422-MWB Document 48 Filed 06/11/21 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    CYNTHIA SCHICK,                              No. 4:20-CV-01422

                Plaintiff,                       (Judge Brann)
         v.

    CARROLS CORPORATION t/a/d/b/a
    BURGER KING,

                Defendant,
         v.

    BEAUDETTE CONSTRUCTION
    COMPANY, INC.,

                Third-Party Defendant,
         v.

    GBC DESIGN, INC.,

                Third-Party Defendant.

                              MEMORANDUM OPINION

                                       JUNE 11, 2021

I.      BACKGROUND

        On August 11, 2020, Plaintiff Cynthia Schick filed a Complaint against

Defendants Restaurant Brands International US Services, LLC (hereinafter

“Restaurant Brands”), Carrols Corporation (hereinafter “Carrols”), and Burger King

Corporation (hereinafter “Burger King”).1 Plaintiff alleges that she fell off a curb



1
     Doc. 1. Restaurant Brands and Burger King have been dismissed from this action based on a
     stipulation of the parties. Doc. 21.
          Case 4:20-cv-01422-MWB Document 48 Filed 06/11/21 Page 2 of 11




and injured herself while walking to her vehicle outside of a Burger King restaurant

located in Lock Haven, Pennsylvania.2

         On September 4, 2020, Defendant Carrols filed an Amended Third-Party

Complaint against Beaudette Construction Company, Inc. (hereinafter “Beaudette”)

alleging that Beaudette constructed the Burger King restaurant, including the curb

area where Plaintiff allegedly fell.3 On March 11, 2021, Beaudette filed an Amended

Third-Party Complaint against GBC Design, Inc. (hereinafter “GBC”) alleging that

GBC was responsible for designing the curb where Plaintiff allegedly fell and,

accordingly, to the extent that Plaintiff alleges that the curb was negligently

designed, GBC is the proper defendant to that claim.4 GBC filed a motion to dismiss

the Amended Third-Party Complaint contending that Beaudette did not file a

required certificate of merit pursuant to Pennsylvania Rule of Civil Procedure

1042.3.5

         For the following reasons, GBC’s motion to dismiss is denied.

II.      STANDARD OF REVIEW

         Under Federal Rule of Civil Procedure 12(b)(6), a District Court will dismiss

a complaint, in whole or in part, if the plaintiff has failed to “state a claim upon

which relief can be granted.” A motion to dismiss “tests the legal sufficiency of a



2
      Doc. 1.
3
      Doc. 14.
4
      Doc. 40.
5
      Doc. 41.
                                          -2-
         Case 4:20-cv-01422-MWB Document 48 Filed 06/11/21 Page 3 of 11




pleading”6 and “streamlines litigation by dispensing with needless discovery and

factfinding.”7 “Rule 12(b)(6) authorizes a court to dismiss a claim on the basis of a

dispositive issue of law.”8 This is true of any claim in a complaint, “without regard

to whether it is based on an outlandish legal theory or on a close but ultimately

unavailing one.”9

        Following the Roberts Court’s “civil procedure revival,”10 the landmark

decisions of Bell Atlantic Corporation v. Twombly11 and Ashcroft v. Iqbal12 tightened

the standard that district courts must apply to 12(b)(6) motions.13 These cases

“retired” the lenient “no-set-of-facts test” set forth in Conley v. Gibson and replaced

it with a more exacting “plausibility” standard.14

        Accordingly, after the Twombly and Iqbal decisions, “[t]o survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’”15 “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable



6
     Richardson v. Bledsoe, 829 F.3d 273, 289 n.13 (3d Cir. 2016) (Smith, C.J.) (citing Szabo v.
     Bridgeport Mach., Inc., 249 F.3d 672, 675 (7th Cir. 2001) (Easterbrook, J.).
7
     Neitzke v. Williams, 490 U.S. 319, 326-27 (1989).
8
     Id. at 326 (citing Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)).
9
     Id. at 327.
10
     Howard M. Wasserman, The Roberts Court and the Civil Procedure Revival, 31 Rev. Litig.
     313, 316, 319-20 (2012).
11
     550 U.S. 544 (2007).
12
     556 U.S. 662, 678 (2009).
13
     Id. at 670 (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)) (“[a]cknowledging that
     Twombly retired the Conley no-set-of-facts test”).
14
     Id. (citing Conley, 355 U.S. at 41 (1957).
15
     Id. at 678 (quoting Twombly, 550 U.S. at 570).
                                                -3-
         Case 4:20-cv-01422-MWB Document 48 Filed 06/11/21 Page 4 of 11




inference that the defendant is liable for the misconduct alleged.”16 “Although the

plausibility standard does not impose a probability requirement, it does require a

pleading to show more than a sheer possibility that a defendant has acted

unlawfully.”17 Moreover, “[a]sking for plausible grounds . . . calls for enough facts

to raise a reasonable expectation that discovery will reveal evidence of

[wrongdoing].”18

        The plausibility determination is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.”19 No matter

the context, however, “[w]here a complaint pleads facts that are ‘merely consistent

with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of entitlement to relief.’”20

        When disposing of a motion to dismiss, the Court “accept[s] as true all factual

allegations in the complaint and draw[s] all inferences from the facts alleged in the

light most favorable to [the plaintiff].”21 However, “the tenet that a court must accept

as true all of the allegations contained in the complaint is inapplicable to legal




16
     Id.
17
     Connelly v. Lane Const. Corp., 809 F.3d 780 (3d Cir. 2016) (Jordan, J.) (internal citations
     omitted).
18
     Twombly, 550 U.S. at 556.
19
     Iqbal, 556 U.S. at 679.
20
     Id. at 678 (internal citations omitted) (quoting Twombly, 550 U.S. at 557).
21
     Phillips v. Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008) (Nygaard, J.).
                                                  -4-
          Case 4:20-cv-01422-MWB Document 48 Filed 06/11/21 Page 5 of 11




conclusions.”22 “Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.”23

         As a matter of procedure, the United States Court of Appeals for the Third

Circuit has instructed that:

         Under the pleading regime established by Twombly and Iqbal, a court
         reviewing the sufficiency of a complaint must take three steps. First, it
         must tak[e] note of the elements [the] plaintiff must plead to state a
         claim. Second, it should identify allegations that, because they are no
         more than conclusions, are not entitled to the assumption of truth.
         Finally, [w]hen there are well-pleaded factual allegations, [the] court
         should assume their veracity and then determine whether they plausibly
         give rise to an entitlement to relief.24

III.     ACTS OF NEGLIGENCE ALLEGED

         In her Complaint, Plaintiff contends that Carrols defectively designed and

constructed the curb area where the Plaintiff allegedly fell and injured herself.25

Plaintiff asserts that the curb area was “negligently and defectively designed for the

purpose to which the general public and/or the Plaintiff in particular would use the

aforesaid space.”26 Further, Plaintiff alleges that the curb area was “defectively (sic)

means of egress for general public.”27




22
     Iqbal, 556 U.S. at 678 (internal citations omitted); see also Fowler v. UPMC Shadyside, 578
     F.3d 203, 210 (3d Cir. 2009) (Nygaard, J.) (“After Iqbal, it is clear that conclusory or ‘bare-
     bones’ allegations will no longer survive a motion to dismiss.”).
23
     Iqbal, 556 U.S. at 678.
24
     Connelly, 809 F.3d at 787 (internal quotations and citations omitted).
25
     Doc. 1 at ¶¶ 17.
26
     Doc. 1 at ¶¶ 17(b).
27
     Doc. 1 at ¶¶ 17(c).
                                                 -5-
         Case 4:20-cv-01422-MWB Document 48 Filed 06/11/21 Page 6 of 11




        In Carrols’ Amended Third-Party Complaint, Carrols alleges that Third-Party

Defendant Beaudette is “solely liable on the Plaintiff’s cause of action.”28 Further,

Carrols alleges that Beaudette “is liable to Carrols on any cause of action arising out

of the transaction or occurrence or series of transactions or occurrences upon which

Plaintiff’s cause of action is based.”29

        In Beaudette’s Amended Third-Party Complaint against GBC, Beaudette

“incorporates by reference the allegations and claims set forth in Plaintiff’s

complaint, and Carrols’ (sic) Corporation’s Amended Third Party Complaint,

without admission or adoption of the same.”30 Further, Beaudette specifies such

allegations against GBC, contending that GBC:

        (a) Negligently and defectively designed the subject curb for its
        intended safe use and purpose(s);

        (b) Negligently and defectively designed the subject curb for the
        purpose to which the general public and/or the Plaintiff would use the
        aforesaid curb;

        (c) Negligently and defectively designed the subject curb for means of
        egress for the general public; and

        (d) Negligently and defectively designed the subject curb for egress
        pursuant to local, state, and federal building codes.




28
     Doc. 14 at ¶¶ 15.
29
     Id.
30
     Doc. 40 at ¶¶ 13.
                                           -6-
          Case 4:20-cv-01422-MWB Document 48 Filed 06/11/21 Page 7 of 11




IV.      DISCUSSION

         Pennsylvania’s three District Courts sitting in diversity apply Rule 1042.3 of

the Pennsylvania Rules of Civil Procedure.31 In certain scenarios involving

professionals, Rule 1042.3 requires parties to file a certificate of merit either “with

the complaint or within sixty days after the filing of the complaint.”32 However, “[a]

defendant or an additional defendant who has joined a licensed professional as an

additional defendant or asserted a cross-claim against a licensed professional need

not file a certificate of merit unless the joinder or cross-claim is based on acts of

negligence that are unrelated to the acts of negligence that are the basis for the claim

against the joining or cross-claiming party.”33

         Stated differently, if a defendant or additional defendant’s joinder or cross-

claim incorporates claims of negligence alleged against such defendant or additional

defendant, then the incorporated claims of negligence do not require a certificate of

merit because they are necessarily related to the acts of negligence that are the basis

for the claim against the defendant or additional defendant.34 The claims are

necessarily related because a defendant or additional defendant’s incorporated

claims of negligence against a joining or cross-claiming party are the same as the

claims of negligence alleged against the defendant or additional defendant.35


31
     See Liggon-Redding v. Estate of Sugarman, 659 F.3d 258, 264 (3d Cir. 2011).
32
     Pa.R.Civ.P. 1042.3(a).
33
     Pa.R.Civ.P. 1042.3(c)(2).
34
     See Kelly Systems, Inc. v. Leonard S. Fiore, Inc., 198 A.3d 1087, 1096-97 (Pa. Super. Ct. 2018).
35
     See id.
                                                  -7-
         Case 4:20-cv-01422-MWB Document 48 Filed 06/11/21 Page 8 of 11




Therefore, a defendant or additional defendant’s incorporated claims of negligence

do not require a certificate of merit pursuant to Rule 1042.3(c)(2) of the

Pennsylvania Rules of Civil Procedure.

        Here, Beaudette is not required to file a certificate of merit because the acts of

negligence Beaudette alleges against GBC are related to the acts of negligence

Carrols alleges against Beaudette, as Beaudette’s Amended Third-Party Complaint

against GBC incorporates Carrols’ claims of negligence against Beaudette. In

Beaudette’s Amended Third-Party Complaint against GBC, Beaudette “incorporates

by reference the allegations and claims set forth in Plaintiff’s complaint, and Carrols’

(sic) Corporation’s Amended Third-Party Complaint, without admission or adoption

of the same.”36 Therefore, Beaudette is not required to file a certificate of merit

pursuant to Rule 1042.3(c)(2).

        GBC argues that Beaudette’s joinder of GBC is based on acts of negligence

unrelated to the acts of negligence that are the basis for Carrols’ claims against

Beaudette because “Beaudette and GBC provided unrelated work and/or services on

the Project.”37 GBC contends that “[w]ith respect to the Project at issue, GBC

provided limited and specific engineering and design services as a consultant to the

Owner, Defendant Carrols Corporation”38 while Beaudette provided no professional

services. In addition, GBC contends that “Beaudette and GBC provided separate and


36
     Doc. 40 at ¶¶ 13.
37
     Doc. 42 at 7.
38
     Id. at 3-4.
                                           -8-
         Case 4:20-cv-01422-MWB Document 48 Filed 06/11/21 Page 9 of 11




distinct work and/or services in connection with the Project.”39 GBC concludes that

“the alleged acts of negligence set forth in the foregoing pleadings against Beaudette

and GBC are unrelated.”40

        The Court disagrees. The acts of negligence alleged against Beaudette are

related to the acts of negligence alleged against GBC even if “Beaudette and GBC

provided separate and distinct work and/or services in connection with the

Project.”41 Rule 1042.3(c)(2) discusses whether the “joinder or cross-claim is based

on acts of negligence that are unrelated to the acts of negligence that are the basis

for the claim against the joining or cross-claiming party.”42 Beaudette’s Amended

Third-Party Complaint against GBC incorporated acts of negligence already alleged

against Beaudette in Carrols’ Amended Third-Party Complaint.43 In Beaudette’s

Amended Third-Party Complaint, Beaudette “incorporates by reference the

allegations and claims set forth in Plaintiff’s complaint, and Carrols’ (sic)

Corporation’s Amended Third Party Complaint, without admission or adoption of

the same.”44 Importantly, Plaintiff alleges that she was injured because the curb was

defectively designed,45 and Carrols alleges that any damages were the result of




39
     Id. at 4.
40
     Id.
41
     Id.
42
     Pa.R.Civ.P. 1042.3(c)(2).
43
     Doc. 40 at ¶¶ 13.
44
     Id.
45
     Doc. 1 at ¶¶ 17-18.
                                         -9-
         Case 4:20-cv-01422-MWB Document 48 Filed 06/11/21 Page 10 of 11




Beaudette’s negligence.46 These allegations are identical to Beaudette’s allegations

against GBC.47 Therefore, the acts of negligence alleged against Beaudette in

Carrols’ Amended Complaint and the acts of negligence alleged against GBC in

Beaudette’s Amended Complaint are related even if GBC only “provided limited

and specific engineering and design services as a consultant to the Owner, Defendant

Carrols Corporation.”48

        Similarly, GBC argues that Beaudette’s joinder of GBC is based on acts of

negligence unrelated to the acts of negligence that are the basis for Carrols’ claims

against Beaudette because “Beaudette did not provide any professional services on

the Project.”49 GBC contends that “[t]he only services GBC provided in connection

with the Project were professional engineering services and GBC has no other

connection to the Property.”50 Further, GBC states that “Beaudette did not contract

to provide any professional services, nor did it provide any professional services in

connection with the Project.”51 GBC affirms that “the alleged acts of negligence set

forth in the foregoing pleadings against Beaudette and GBC are unrelated.”52

        The Court again disagrees. The acts of negligence alleged against Beaudette

are related to the acts of negligence alleged against GBC even if Beaudette did not


46
     Doc 14 at ¶¶ 13.
47
     Doc 40 at ¶¶ 15.
48
     Doc. 42.
49
     Id. at 7.
50
     Id.
51
     Id. at 4.
52
     Id.
                                        - 10 -
         Case 4:20-cv-01422-MWB Document 48 Filed 06/11/21 Page 11 of 11




provide professional services. Rule 1042.3(c)(2) does not distinguish between

professional joining or cross-claiming parties and non-professional joining or cross-

claiming parties.53 Instead, Rule 1042.3(c)(2) is relevant to “[a] defendant or an

additional defendant who has joined a licensed professional as an additional

defendant or asserted a cross-claim against a licensed professional.”54 Rule

1042.3(c)(2) applies irrespective of whether the joining or cross-claiming party

provides professional services.55 The acts of negligence alleged against Beaudette in

this matter are related to the acts of negligence alleged against GBC and,

accordingly, Beaudette is not required to provide a certificate of merit.

V.       CONCLUSION

         An appropriate Order follows.

                                                      BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge




53
     Compare Kelly Systems, Inc. v. Leonard S. Fiore, Inc., 198 A.3d 1087, 1096-97 (Pa. Super. Ct.
     2018), with Report & Recommendation, Riley v. Upper Allegheny Health System, No. 1:18-
     CV-00017 (W.D.Pa. Jan. 29, 2019), 2019 WL 1957266 (adopted by Baxter, J.). See also
     Pa.R.Civ.P. 1042.3(c)(2).
54
     See id.
55
     See id.
                                              - 11 -
